IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,225-06


                   EX PARTE WILLIAM ROBERT VANN, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 07-02290-C IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to 18 years’ imprisonment.

        Applicant contends that he is being improperly classified as ineligible for discretionary

mandatory supervision for this sentence, although neither this conviction nor any of his prior

convictions were for offenses listed in Tex. Gov't Code § 508.149(a) or its predecessor. Applicant

specifically refers to a 1986 conviction which, he asserts, has been improperly treated as a felony

conviction for indecency with a child. Applicant has alleged facts that, if true, might entitle him to
                                                                                                       2

relief. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall obtain the judgment and any other paperwork it deems relevant

concerning Applicant’s 1986 conviction. Additionally, the court shall order the Texas Department

of Criminal Justice’s Office of the General Counsel to file an affidavit stating whether Applicant is

serving a sentence for, or has previously been convicted of, an offense listed in Tex. Gov’t Code §

508.149(a) or its predecessor.      The affidavit should state whether Applicant is eligible for

discretionary mandatory supervision on his current sentence, and if not, why not. Finally, the

affidavit should indicate whether Applicant has submitted his claim to the time credit resolution

system of TDCJ, and if so, the date when the claim was submitted.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

has properly exhausted his administrative remedies as required by TEX . GOV ’T CODE § 501.0081(b)-

(c). The trial court shall then make findings and conclusions as to whether Applicant is eligible for

discretionary mandatory supervision on this sentence, and if not, why not. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing the

judgment from the 1986 conviction, and all affidavits and interrogatories or the transcription of the

court reporter’s notes from any hearing or deposition, along with the trial court’s supplemental

findings of fact and conclusions of law, shall be forwarded to this Court within 120 days of the date

of this order. Any extensions of time must be requested by the trial court and shall be obtained from

this Court.



Filed: August 21, 2019
Do not publish